Case 2:20-cv-00319-JRG Document 17 Filed 12/04/20 Page 1 of 1 PageID #: 281




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

UNITED SERVICES AUTOMOBILE                     §
ASSOCIATION,                                   §
                                               §
               Plaintiff,                      §
                                               §
v.                                             §   CIVIL ACTION NO. 2:20-CV-00319-JRG
                                               §
PNC BANK N.A.,                                 §
                                               §
               Defendant.                      §

                                         ORDER

     . Before the Court is Plaintiff United Services Automobile Association’s (“USAA”)

Opposed Motion for Leave to File First Amended Complaint (the “Motion for Leave”). (Dkt. No.

11). Also before the Court is Defendant PNC Bank, N.A.’s (“PNC”) Notice of Non-Opposition

and Mootness. (Dkt. No. 13). Having considered the Motion for Leave, and noting PNC’s non-

opposition to the same, the Court is of the opinion that it should be and hereby is GRANTED.

Accordingly, it is ORDERED that USAA has leave to file its First Amended Complaint.


       So ORDERED and SIGNED this 4th day of December, 2020.




                                                      ____________________________________
                                                      RODNEY GILSTRAP
                                                      UNITED STATES DISTRICT JUDGE
